Citation Nr: 0400900	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
September 1942 and from March 1945 to February 1946.  He was 
a prisoner of war from April to September 1942.  The veteran 
died in December 1987.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in July 2002, and a 
substantive appeal was received in September 2002.  


FINDINGS OF FACT

1.  In a November 1990 decision, the Board determined service 
connection was not warranted for the cause of the veteran's 
death.  The appellant subsequently attempted to reopen the 
claim on several different occasions; the most recent denial 
was by rating decision in February 2002, and a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  The evidence added to the record since the February 2000 
rating decision is not, either by itself or in connection 
with evidence previously submitted, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision is the most recent 
final denial of the appellant's claim of service connection 
for the cause of the veteran's death.  38 U.S.C.A.  § 7105(c) 
(West 2002).

2.  Evidence received since the February 2000 rating decision 
is not new and material and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R.  § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of  
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103,  
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published.  38 C.F.R. §§ 3.102,  
3.156(a), 3.159, 3.326(a).  VCAA and implementing regulations 
set forth certain notice and assistance provisions.  

After reviewing the claims file, the Board finds that the 
appellant has been fully informed of the criteria for 
reopening her claim of service connection for the cause of 
the veteran's death.  The rating decision and statement of 
the case set forth applicable criteria.  Moreover, in 
correspondence dated in May 2001, the appellant was advised 
as to what information she should provide and what 
information VA would obtain for her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  
Under the facts of this case, the Board finds that there has 
been proper VCAA notice.

Additionally, the Board finds that no further assistance to 
the appellant is required by VCAA.  The record appears to 
include all pertinent service records as well as various 
post-service medical records.  The appellant has not 
identified any additional evidence pertinent to her claim, 
and no further VCAA assistance is required. 

Analysis

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by the Board 
in November 1990.  At that time, the Board determined that 
the veteran died of carcinoma of the lungs and that carcinoma 
of the lungs was not demonstrated during service or for many 
years thereafter and there had been no demonstration of a 
causal relationship between the veteran's fatal lung cancer 
and any incident of service.  

The appellant attempted to reopen the claim again on several 
different occasions.  The appellant's claim was last denied 
by a February 2000 rating decision based on an allegation 
that the cause of the veteran's death was due to tobacco use 
and/or nicotine dependence which started during active duty.  
The Board notes that reliance upon a new etiological theory 
is insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
record does not show that the appellant appealed February 
2000 decision.  Under the circumstances, the Board finds that 
the February 2000 rating decision is the most recent final 
denial of the appellant's claim.  38 U.S.C.A. § 7104.  
However, if new and material  evidence is presented or 
secured with respect to a claim that  has been disallowed, VA 
must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after August 
29, 2001.  The change in the regulation therefore does not 
impact the present case as the appellant's claim was received 
at the RO in July 2001.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v.  
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The evidence of record at the time of the February 2000 
rating decision consisted of the veteran's service medical 
and personnel records, reports of VA examinations, private 
medical records, the transcript of a RO hearing, affidavits 
from lay persons and correspondence from the veteran and the 
appellant.

The records indicate that the veteran was a Prisoner of War 
(POW) of the Japanese Government from April 1942 to September 
1942.  He was treated for Beriberi during active duty.  

The service medical records were negative for reports of lung 
cancer.  A VA X-ray examination of the veteran's chest which 
was conducted in April 1973 was interpreted as revealing 
pulmonary infiltrations of uncertain etiology that were 
thought to represent either pneumonitis or any early 
metastatic lesion.  Similar findings were included on reports 
of X-ray examinations conducted in May 1982 and November 
1985.  

A Medical Certificate dated in January 1973 included the 
opinion that, due to the veteran's confinement as a POW, the 
veteran was suffering from malnutrition, defective hearing, 
poor vision, a nervous breakdown, dizziness and rheumatism.  

The other medical evidence of record consisted of clinical 
records and a medical certificate dated in the 1980's which 
pertained to treatment the veteran was receiving at that time 
and up to his death.  

Some of the affidavits attested to the veteran's experiences 
as a POW.  One of  the affidavits from the veteran's daughter 
attested to his smoking history.  

The appellant's daughter testified at a RO hearing in 
December 1999 regarding the veteran's history of smoking.  
The appellant opined during the hearing that the veteran died 
as a result of smoking which started during his active duty 
service.  

The veteran's death certificate indicates that he died of 
carcinoma of the lungs.  No antecedent or underlying causes 
were reported.  Service connection was not in effect for any 
disability at the time of the veteran's death.  

The prior final denial of the claim of entitlement to service 
connection for the cause of the veteran's death occurred in 
February 2000.  The RO found  at that time that the appellant 
had not submitted any supportive evidence demonstrating that 
the cause of the veteran's death was based on tobacco use in 
service or nicotine dependence acquired in service nor was 
there any competent medical evidence submitted to otherwise 
support a conclusion that the veteran's death was related to 
service. 

The evidence added to the record subsequent to the February 
2000 rating decision consists of correspondence from the 
appellant and clinical records dated in 1986 which pertained 
to treatment the veteran was receiving at that time.  

The appellant's correspondence which was submitted subsequent 
to the November 2000 rating decision is not new and material.  
The appellant alleges that the cause of the veteran's death 
was linked to disability incurred while he was a POW 
including beriberi and ischemic heart disease.  The Board 
finds this evidence is not new and material.  As a lay 
person, the appellant's opinion as to the etiology of the 
cause of the veteran's death is without probative value.  The 
Board further notes that the veteran died of lung cancer.  
There is no competent medical evidence of record linking the 
cause of the veteran's death to heart problems.  

The Board also finds that the private clinical records dated 
in 1986 which were submitted by the appellant are not new and 
material.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service-connected, is 
not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  The private clinical records only demonstrate that 
the veteran was treated for acute bronchitis in 1986.  His 
active duty service is not mentioned and no etiology for the 
disorder was provided.  

The evidence submitted subsequent to the February 2000 rating 
decision is not, by itself or in connection with the evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  Accordingly, the claim of entitlement 
to service connection for the cause of the veteran's death 
has not been reopened.  38 U.S.C.A. § 5108.


ORDER


New and material evidence not having been received, the 
appellant's claim of service connection for the cause of the 
veteran's death has not been reopened.  The appeal is denied.   



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



